Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to amendment filed on 12/13/2021. Claims 11 and 26 are amended.  Claims 11-14, 17, 21-29 and 31-38 are pending. 
Allowable Subject Matter
Claims 11-14, 17, 21-29 and 31-38 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for controlling the remote payback of digital content. 

The terminal disclaimer filed on 7/6/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted on 7/7/2020.  The terminal disclaimer has been recorded.

The examiner finds applicant’s argument(s) submitted on 12/13/2021, to be persuasive. The examiner further finds applicant’s clarifying amendments submitted on 12/13/2021, in conjunction with applicant’s persuasive argument(s) submitted on 12/13/2021, to be sufficient to overcome the teachings of prior art reference(s), Hsu et al. (US Patent Publication No. 2003/0069904), Tanaka et al. (US Patent Publication No. 2004/0030655) and Plain (US Patent Publication No. 2004/0093229).  The examiner notes that neither reference, alone or in combination, discloses applicant’s claim feature of, “generating, using the DRM system, a ticket token associated with the user account, where the ticket token is a credential that authenticates the right of the user account to access the digital content… sending, using the DRM system, the ticket token to the playback device based upon approval of the user account…receiving, using a DRM server of the DRM system, the ticket token 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC §103. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497